DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 13 on 10/12/2022 have been considered but they are not persuasive because the claim recites contingent limitations which requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In the instant case the precedent condition: "in a case that it is determined in the determining neither the instruction input of high speed synchronization is performed by the user nor the predetermined condition is satisfied" and is not met therefore the last limitation is not required to be performed.
Claim Objections
Claims 1-2, 4, 8, and 10-12 are objected to because of the following informalities: 
Claim 1 recites, “a determination unit configured to determine whether … or in a case where a predetermined condition is satisfied,” which is grammatically not correct and seems to be “a determination unit configured to determine whether … or a predetermined condition is satisfied.”
Claims 2, 4, 8, and 10-12 depends on claim 1 thus inheriting the objected feature.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (US 2019/0149702 A1 – hereinafter Satoh) and Harradine et al. (US 7,260,304 B1 – hereinafter Harradine).
	Regarding claim 13, Satoh discloses a method for controlling an electronic apparatus having an image capturing unit and a TIME-CODE terminal (Fig. 2 – apparatus 100) configured to output a time code signal which an external apparatus utilizes to perform synchronization related to a video (Fig. 2; [0035] – LTC transmission unit configured to output a time code signal LTC which external apparatus 200 utilizes to perform synchronization related to a video as further described at least at [0053]-[0054]), the time code signal including first fields storing data specifying a frame, second fields storing data set by a user and third field storing a sync word (Fig. 3 - output the time code signal including first fields storing data specifying time and frame number for a frame in 0-th to 63rd bits, second fields storing data set by a user in user bits fields 1-8, and a sync word of 0011111111111101 at the field of 64th bit to 79th bit), the method comprising: determining whether an instruction input of high speed synchronization is performed by a user or a predetermined condition is satisfied ([0023]-[0024] – determining whether a predetermined condition is satisfied, wherein the predetermined condition is “a count value has not been received” from TC control unit 130); and in accordance with a result of the determination in the determining, generating the time code signal and outputting the generated time code signal to the external apparatus via the TIME-CODE terminal ([0024] – at least a LTC generation unit 140 generates and output the time code signal for phase matching in which a predetermined field is set to a time code value which is the predetermined value as further described at least at [0035], e.g. stored in 0-th to 63rd bits of the LTC signal, or a predetermined value is the sync word 0011111111111101 at the field of 64th bit to 79th bit of the LTC signal as further described at least at [0035] and Fig. 3), wherein, in a case that it is determined in the determining neither the instruction input of high speed synchronization is performed by the user nor the predetermined condition is satisfied, the time code signal in which the second fields store data set by the user is generated ([0024] - at least a LTC generation unit 140 generates and output the time code signal for phase matching in which a predetermined field is set to a time code value which is the predetermined value as further described at least at [0035], e.g. stored in 0-th to 63rd bits of the LTC signal, or a predetermined value is the sync word 0011111111111101 at the field of 64th bit to 79th bit of the LTC signal as further described at least at [0035] and Fig. 3), and in a case that it is determined in the determining that the instruction input of high speed synchronization is performed by the user or the predetermined condition is satisfied, the time code signal in which all of bits in the second fields are set as “1” regardless of the data set by the user is generated (the broadest reasonable interpretation of method claim 13, having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In the instant case the precedent condition: "in a case that it is determined in the determining that the instruction input of high speed synchronization is performed by the user or the predetermined condition is satisfied" is not met therefore the this limitations is not required to be performed.).
	However, Satoh does not disclose the second fields of the time code store data set by the user.
	Harradine discloses second fields of a time code store data (column 4, lines 18-24; column 5, lines 11-15 – user-bit data fields stores a tape ID)  set by a user (column 4, lines 46-49 – tape ID is set by the user using the user-bit set-up controls 457 as shown in Fig. 3).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Harradine into the method taught by Satoh to generate time code signal with user bits set by the user to facilitate identifying the recording medium so that the video data can be easily retrieved.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484